Citation Nr: 0620280	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-40 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina





THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Stephen M. McLoughlin, Law Clerk








INTRODUCTION

The late veteran served on active duty from August 1966 to 
August 1969 and then from December 1972 to June 1974.  He 
died in April 2003.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
for service connection for the veteran's cause of death.

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on her part.

  
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In the appellant's timely substantive appeal that was 
received in November 2004, she requested to be scheduled for 
an in-person hearing at the RO before a traveling Veterans 
Law Judge.  She was initially scheduled to appear at the RO 
in May 2005 for the requested hearing.  However, prior to the 
date of the hearing, she moved for her hearing to be 
rescheduled for a later date because she was waiting for 
additional evidence to come to her.  In response, the Board 
determined that good cause had been shown by the appellant 
and granted her motion to reschedule her Travel Board 
hearing.  

The case is therefore REMANDED to the RO for the following 
actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO must place the appellant's 
name on the docket for an in-person 
hearing before a Veterans' Law Judge at 
the RO, according to the date of her 
request to be rescheduled for such a 
hearing.



No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


